Name: 77/303/EEC: Commission Decision of 15 April 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC of 17 April 1972 (Only the Danish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural structures and production;  Europe;  economic policy;  agricultural policy; NA
 Date Published: 1977-04-27

 Avis juridique important|31977D030377/303/EEC: Commission Decision of 15 April 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC of 17 April 1972 (Only the Danish text is authentic) Official Journal L 103 , 27/04/1977 P. 0026 - 0026COMMISSION DECISION of 15 April 1977 on the implementation of the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC of 17 April 1972 (Only the Danish text is authentic) (77/303/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (1), as amended by Directive 76/837/EEC of 25 October 1976 (2), and in particular Article 18 (3) thereof, Whereas on 25 February 1977 the Government of the Kingdom of Denmark forwarded, pursuant to Article 17 (4) of Directive 72/159/EEC, Order No 1 of the Ministry of Agriculture of 4 January 1977 amending the notice concerning subsidies to encourage the keeping of accounts on the farms and Order No 2 of 4 January 1977 amending the Order concerning aid for farm modernization; Whereas under Article 18 (3) of Directive 72/159/EEC the Commission has to decide whether, having regard to the abovementioned Orders, the provisions governing the implementation in the Kingdom of Denmark of the abovementioned Directive, which form the subect of Commission Decisions 75/316/EEC of 30 April 1975 (3), 76/43/EEC of 22 December 1975 (4) and 76/962/EEC of 7 December 1976 (5), continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC; Whereas the abovementioned Order Nos 1 and 2 of 4 January 1977 are consistent with the conditions and objectives of Article 4 of Directive 72/159/EEC; Whereas the EAGGF has been consulted on the financial aspects; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Having regard to Order Nos 1 and 2 of the Ministry of Agriculture of 4 January 1977, the provisions implementing the reform of agricultural structures in the Kingdom of Denmark pursuant to Directive 72/159/EEC, as set out in Commission Decision 75/316/EEC of 30 April 1975, continue to satisfy the conditions for financial contribution by the Community to the common measures referred to in Article 15 of Directive 72/159/EEC. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 15 April 1977. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 302, 4.11.1976, p. 19. (3)OJ No L 143, 5.6.1975, p. 16. (4)OJ No L 8, 15.1.1976, p. 34. (5)OJ No L 364, 31.12.1976, p. 59.